                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                    No. 4:18-CR-00078-2BO

 UNITED STATES OF AMERICA,                       )
                                                 ) REPLY TO RESPONSE IN OPPOSITION
        v.                                       ) OF DEFENDANT’S PRO SE MOTION FOR
                                                 )     COMPASSIONATE RELEASE
                                                 )
 NAHSON JAHKEEM SUGGS,                           )
                                                 )
        Defendant.                               )


       Mr. Nahson Jahkeem Suggs, via undersigned counsel, respectfully moves this Honorable

Court to grant his Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) based on

the “extraordinary and compelling reasons” presented by his immediate vulnerability to COVID-

19 while detained with a high-risk chronic medical condition. As verified herein and also attached

to said Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr. Suggs

has properly exhausted his administrative remedies by filing his request for emergency release and

at home confinement with the Warden of FCI Butner Low on April 27, 2020 (See Exhibit A, Mr.

Suggs release request to Warden of FCI Butner Low) and by filing his request for administrative

remedy on July 21, 2020. See Exhibit A: Request for Administrative Remedy filed July 21, 2020;

(“I am in the top medically vulnerable inmates according to the CDC. I have asthma and I am

obese. I am in fear for my life and just want to make it home to my kids.”). His request for

administrative remedies was denied on August 8, 2020 and further pursuing it would be completely

futile. See Exhibit C, Rejection Notice – Administrative Remedy. Mr. Suggs filed his request for

release or extension of confinement for emergency medical reasons with the U.S. District Court




                                                1

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 1 of 18
on June 9, 2020 and August 12, 2020. [D.E. 437 at 2] and See Exhibit D, Mr. Suggs’ emergency

filings for release June 9, 2020 and August 12, 2020.

       “There is a lot of things that they are holding back from telling you like we have no

       soap 6 out of 7 days of the week to wash our hands with, we are forced to have

       hand to hand contact with staff who haven’t been tested for the virus. […] I am in

       fear because I have severe asthma problems and I’m obese. […] Butner low has

       had over 650+ cases and nearly 20 deaths. […] Your Honor I have been trouble

       free for the past two years and plan to stay that way. I will not return back to prison

       after I leave here.” See Exhibit D, Mr. Suggs’ August 12, 2020 emergency request

       for release.

The government filed a response in opposition to Mr. Sugg’s request for emergency medical

release on August 5, 2020, and this response follows.

       Staff members and inmates have already been infected with COVID-19 at increasingly

high rates at FCI Butner Low. (See https://www.bop.gov/coronavirus/ wherein the public is

provided a “snap shot” of one time, which clearly is subject to deteriorating conditions and an

increasing hazard of airborne disease from moment to moment.) Most judges from the Eastern

District of North Carolina, have granted such Compassionate Release Requests where it is

appropriate to show this type of legally-sanctioned mercy, it is respectfully requested that this

Honorable Court also issue an order reducing Mr. Suggs’ sentence to time served and/or home

confinement given that it is appropriate to do so in Mr. Suggs’ immediate case as well. For

example, see United States v. Roberto Pablo Gutierrez, Crim. No. 5:11-CR-149-1-BR, ECF No.

156 (E.D.N.C. April 30, 2020).




                                                 2

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 2 of 18
                                   STATEMENT OF FACTS

       On October 2, 2019, Defendant pled guilty to: (1) conspiracy to distribute and possess with

intent to distribute a quantity of heroin, in violation of 21 U.S.C. § 846; (2) distribution of a

quantity of heroin and aiding and abetting, in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2; (3)

distribution of a quantity of heroin and methoxyacetyl fentanyl, in violation of 21 U.S.C. § 841;

(4) use and carry of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1); and distribution of a quantity of heroin, in violation of 21 U.S.C. § 841. [D.E. 370].

On December 17, 2019, Defendant was sentenced to 123 months’ imprisonment, followed by 3

years’ supervised release. [D.E. 415]. Defendant is currently serving his sentence at FCI Butner

Low with a release date of October 3, 2027. See [https://www.bop.gov/inmateloc/; Number 65724-

056; last visited August 3, 2020]. On January 1, 2020, Defendant filed a Notice of Appeal with the

Fourth Circuit. [D.E. 417]. The appeal is still pending. On June 9, 2020, Defendant filed the instant

motion, challenging his conditions of confinement in light of the COVID-19 virus. [D.E. 437 at

2].

       The current COVID-19 outbreak has not been contained in the United States and certainly

and sadly not within our prison walls either. Due to the potential life or death nature of filings of

this type during a global pandemic, it is respectfully submitted that this Honorable Court find that

he has satisfactorily pursued his administrative remedies given that all matters have been

completed, as required by 18 U.S.C. § 3582(c)(1)(A). Accordingly, it is respectfully submitted that

it is appropriate for this Honorable Court to find that Mr. Suggs meets the administrative

exhaustion requirement in the case sub judice and as such, find that he has in fact exhausted his

administrative remedies. See Haines v. Kerner, 404 U.S 519, 520 (1972).




                                                 3

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 3 of 18
                                         BACKGROUND

       Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive Crime Control

Act of 1984 to serve as a “safety valve” for judges to assess whether a sentence reduction was

warranted by factors that previously would have been addressed through the abolished parole

system. S. Rep. No. 98-225, at 121 (1983). “This legislative history demonstrates that Congress,

in passing the Comprehensive Crime Control Act of 1984, intended to give district courts an

equitable power to employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no longer served

legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at * 5

(S.D.N.Y. Apr. 6, 2020).

       The compassionate release statute empowered courts to reduce a defendant’s sentence

whenever “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission the responsibility of

defining what were “extraordinary and compelling reasons.” See 28 U.S.C. § 994(t) (“The

Commission . . . shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.”). It was

not until 2007, more than two decades after the statute was enacted, that the Commission

responded. It issued a guideline stating that “extraordinary and compelling reasons” include

medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, app.

n.1(A)-(D).

       Mr. Suggs is unfortunately extremely vulnerable to hospitalization and even death now due

to COVID-19 complications combined with this uncontrolled asthma, obesity, and diabetes. Please

see Exhibit B, BOP Medical Record & See Current CDC Determinations of High Risk Conditions:



                                                  4

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 4 of 18
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. Therefore, Mr. Suggs’ request for compassionate release qualifies under the

guidelines as extraordinary and compelling reasons. Application Note 1(A)(ii) to Guidelines

Section 1B1.13 states extraordinary and compelling reasons, which include when

          The defendant is—

(I)       suffering from a serious physical or medical condition;
(II)      suffering from a serious functional or cognitive impairment; or
(III)     experiencing deteriorating physical or mental health because of the aging
          process, that substantially diminishes the ability of the defendant to provide self-
          care within the environment of a correctional facility and from which he or she is
          not expected to recover.

U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Application Note 1(B) identifies extraordinary and compelling

reasons to include Mr. Suggs’ “suffering from a serious physical or medical condition.”

Furthermore, Application Note 1(D) created a catch-all provision, for when the Director of the

BOP determined “there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).”

          As originally enacted, the statute left sole discretion for filing compassionate release

motions with the Director of the BOP, who adopted a program statement governing compassionate

release that in many ways narrowed the criteria established by the Commission. See BOP Program

Statement 5050.49. During the span of more than three decades, the BOP rarely filed motions on

behalf of inmates who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates for release

not being considered.” Department of Justice, Office of the Inspector General, The Federal Bureau

of      Prisons’   Compassionate     Release   Program     (April   2013),    at   11,   available   at

https://oig.justice.gov/reports/2013/e1306.pdf; see also Department of Justice, Office of the


                                                   5

            Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 5 of 18
Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons

(May 2015), at 51, available at https://oig.justice.gov/ reports/2015/e1505.pdf (“Although the BOP

has revised its compassionate release policy to expand consideration for early release to aging

inmates, which could help mitigate the effects of a growing aging inmate population…”, decades

of denying such Compassionate Release Reduction Requests are imprinted in its long standing

history); U.S.S.G. § 1B1.13, app. n.4 (admonishing BOP for its past failure to pursue relief on

behalf of eligible inmates). Thankfully, heeding this criticism, Congress acted.

       The title of Section 603(b) of the First Step Act—“Increasing the Use and Transparency of

Compassionate Release”—leaves no doubt as to Congress’ intent in modifying 18 U.S.C. §

3582(c)(1)(A). Through the First Step Act, enacted December 21, 2018, Congress sought to

resuscitate compassionate release by, inter alia, allowing defendants to directly petition courts for

relief, rather than leaving that power solely in the hands of the BOP. See 18 U.S.C. §

3582(c)(1)(A). “[U]nder the amended statute, a court may conduct such a review also ‘upon motion

of the defendant,’ if the defendant has exhausted all administrative remedies to appeal the BOP’s

failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a request by the warden

of the defendant’s facility,’ whichever is earlier.” United States v. Decator, No. CCB-95-0202,

2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391,

Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239), appealed by the government. In other words,

“a prisoner must exhaust the administrative appeal process, or wait 30 days, before his claim may

be considered” by the court. United States v. Underwood, No. TDC-18-0201, 2020 WL 1820092,

at *2 (D. Md. Apr. 10, 2020) (citing cases).




                                                 6

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 6 of 18
                                            ARGUMENT

    A. This Honorable Court has the authority to rule on this Motion.

        An important distinction exists as to whether a procedural rule is a jurisdictional

requirement or a claim-processing rule. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (“This

question is not merely semantic but one of considerable practical importance for judges and

litigants.”); Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160 (2010). Therefore, “a rule should

not be referred to as jurisdictional unless it governs a court’s adjudicatory capacity, that is, its

subject-matter or personal jurisdiction.” Henderson, 562 U.S. at 435. Claim-processing rules “seek

to promote the orderly progress of litigation by requiring that the parties take certain procedural

steps at certain specified times.” Id. The U.S. Supreme Court adopted a “bright-line” test for

deciding when to classify a procedural rule as jurisdictional. Arbaugh v. Y & H Corp., 546 U.S.

500, 515-16 (2006). The inquiry is whether Congress has “‘clearly state[d]’” that the rule is

jurisdictional.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013). “Absent such a clear

statement . . . courts should treat the restriction as nonjurisdictional in character.” Id.

        Equitable exceptions to statutory rules have been recognized in the past. See Holland v.

Florida, 560 U.S. 631, 645-46 (2010) (noting that “a nonjurisdictional federal statute of limitations

is normally subject to a rebuttable presumption in favor of equitable tolling”); Hamer v.

Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 18 n.3 (2017) (reserving on the issue of

“whether mandatory claim-processing rules may be subject to equitable exceptions” other than

waiver and forfeiture). Circuit courts have recognized equitable exceptions since the Supreme

Court’s decision in Ross v. Blake, 136 S. Ct. 1850 (2016). Based on the House Report for the First

Step Act, the statute is designed to “enhance public safety” and “make . . . changes to Bureau of

Prisons’ policies and procedures to ensure prisoner and guard safety and security.” H.R. Rep. 115-



                                                   7

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 7 of 18
699 at 22. To construe the law generously to protect the community’s safety during a global

pandemic fits the purposes of the statute and points towards granting reasonable requests for

reducing the detained population in the United States. Therefore, especially given Mr. Suggs’

extraordinary situation, in the case sub judice it is appropriate for this Honorable Court to currently

process his Compassionate Release Request.

   B. This Honorable Court has the authority to determine that Mr. Suggs’ vulnerability
      to COVID-19 does in fact constitute an “Extraordinary and Compelling Reason” for
      a sentence reduction.

       Medical professionals within our country and around the world for that matter have deemed

Mr. Suggs’ vulnerability to COVID-19 as being placed in the high-risk category of likely not being

able to survive the Coronavirus due to his history of chronic medical problems.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. This constitutes “extraordinary and compelling reasons” for relief. Mr. Suggs’

combined underlying medical conditions of asthma and obesity make him especially vulnerable to

COVID-19, constituting “extraordinary and compelling reasons” for relief. His release does not

pose a danger to the community, and a balancing of the § 3553(a) factors with the risks to Mr.

Suggs posed by COVID-19 warrants relief.

       Many federal judges across the country are holding that they have the authority to define

“extraordinary and compelling reasons” for release under § 1B1.13 app. n. 1(D) and that the risks

associated with COVID-19 can constitute an “extraordinary and compelling reason” for a sentence

reduction. Courts have used their wise and appropriate discretion to provide defendants with relief

under § 3582(c)(1)(A) “even when their circumstances do not fit squarely within the current policy

statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.” United States v.

Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125, page 5 (E.D.N.C. April 14,



                                                  8

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 8 of 18
2020), citing United States v. Mauma, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *4 (D.

Utah Feb. 18, 2020) (listing cases holding same).

       In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the COVID-19

pandemic presents ‘extraordinary and compelling reasons’ that warrant the modest sentencing

reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had submitted documents establishing

that she had a thyroid mass that doctors estimated had a 25- to 40-percent chance of malignancy.

While Judge Chuang found he could not “conclude with certainty” that Mel had a health condition

that placed her at particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound]

that the historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the federal

prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact that as a result of

the outbreak, she has effectively been prevented from receiving necessary medical care for a

potentially life threatening condition, collectively establish ‘extraordinary and compelling reasons’

within the meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3.

       Judges in districts throughout the United States have recognized that, at least for certain

defendants, COVID-19 presents “extraordinary and compelling reasons” warranting a reduction

in their sentences under the compassionate release statute. They vary from individual to individual,

which is to be expected, but a common thread attaches them all; that is, the need to otherwise have

a fighting chance at surviving alongside the necessary love of your family, as opposed to physically

suffering and unnecessarily deteriorating once the coronavirus is contracted by an inmate because

of his or her unfortunate medical diseases and concerns or simply due to the fact that COVID-19

is running rampant across our federal prison system leading to unnecessary suffering and death

amongst the inmates therein. Some of these cases are cited below to identify the range of which




                                                 9

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 9 of 18
Federal Courts across the country are granting such Compassionate Release Requests. These cases

include, but are not limited to:

   •   United States v. Hansen, No. 17-cr-50062, 2020 WL 2219068 (N.D. Ill. May 7, 2020)
       (“[T]he Court cannot discount the risk to Hansen if he contracts coronavirus, as reliable
       information places him in a higher-risk category. Specifically, the presentence report
       documents that he suffers from diabetes, hypertension, high cholesterol, kidney disease,
       and chronic obstructive pulmonary disease, all of which are confirmed risk factors for
       serious illness if one contracts coronavirus.”)


   •   United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May 6, 2020)
       (granting compassionate release to man who “suffers from diabetes, a compromised
       immune system, obesity, and hypertension,” “which make him more susceptible than
       another to contract the virus.”);


   •   United States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *1 (D Mass. May 4, 2020)
       (holding that for the 54-year-old defendant who suffers from “diabetes, hypertension,
       hemophilia, atopic dermatitis, gastroesophageal reflux disease, peptic ulcer, and
       diverticulitis” “nothing could be more extraordinary and compelling than this pandemic”);


   •   United States v. Echevarria, No. 3:17-cr-44 (MPS), 2020 WL 2113604 (D Conn. May 4,
       2020) (finding 49-year-old with pre-existing respiratory condition—a history of bronchial
       asthma—combined with the increased risk of COVID-19 in prisons had demonstrated
       extraordinary and compelling reasons for relief);


   •   United States v. Early, No. 09 CR 282, 2020 WL 2112371, at *2 (N.D. Ill. May 4, 2020)
       (“the Court cannot discount the risk to Mr. Early if he contracts coronavirus, as reliable
       information places him in a higher-risk category [62, diabetes and hypertension]. This, in
       the Court’s view, qualifies as an extraordinary reason warranting consideration of a
       reduction of Mr. Early’s sentence.”);

   •   United States v. Schneider, No. 3:14-cr-30036-SEMTSH-1, 2020 WL 2556354 (C.D. Ill.
       May 20, 2020) (“Indeed, the CDC has identified asthma as a comorbidity that increases the
       likelihood of serious complications from COVID-19. See Interim Clinical Guidance for
       Management of Patients with Confirmed Coronavirus Disease, Centers for Disease Control
       and Prevention”);

   •   United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C. May 6,
       2020) (finding 52-year-old with “chronic obstructive pulmonary disease (‘COPD’), Type
       II diabetes, obesity, Stage 3 kidney disease, edema, open wounds on his legs, and a
       diaphragmatic hernia” demonstrated extraordinary and compelling circumstances due to
       COVID-19 even though his conditions neither constituted terminal illness nor prevented
       him from engaging in most of his daily activities without assistance);
                                               10

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 10 of 18
   •   United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640 (E.D.N.C. Apr. 30, 2020)
       (finding defendant had demonstrated extraordinary and compelling circumstances for relief
       because he “suffers from various severe ailments,” including a life-threatening disease,
       kidney failure requiring dialysis three times a week, and recurrent bouts of pneumonia,
       “that cumulatively make his continued confinement especially dangerous in light of
       COVID-19.”)

   •   United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7, 2020)
       (shortening 60-month sentence after only 21 months because Amarrah’s “Type II diabetes,
       hypertensive heart disease, cardiac arrhythmia, obstructive sleep apnea, and asthma” put
       him a substantial risk should he contract COVID-19 even though facility had no reported
       cases);

   •   United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787 (D. Mass. May 1, 2020)
       (finding inmate with hypertension at facility with COVID-19 cases located in New York
       had shown extraordinary and compelling reasons for relief);

   •   United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7 (S.D.
       Miss. May 1, 2020) (granting compassionate release to young man without health issues at
       Oakdale I because “it has become increasingly apparent that the BOP has failed to control
       the outbreak at Oakdale I. … Given the steadily growing death toll and the apparent
       continued spread of the disease at Oakdale I, COVID-19 creates an ‘extraordinary and
       compelling reason’ potentially warranting a reduced sentence.”);

   •   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa.
       Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the outbreak of COVID-19
       and his underlying medical conditions that place him at a high risk should he contract the
       disease—present ‘extraordinary and compelling reasons’ to reduce his sentence.”); and

   •   United States v. Miller, No. 16-cr-20222-1, 2020 WL 1814084, at *4 (E.D. Mich. Apr. 9,
       2020) (“Miller squarely fits the definition of an individual who has a higher risk of falling
       severely ill from COVID-19. . . . Therefore, the Court finds that extraordinary and
       compelling reasons exist for his immediate compassionate release.”).

       There is no question that Section 603(b) of the First Step Act fundamentally changed the

role of courts in the compassionate release process, vesting them with the authority to determine

what constitutes extraordinary and compelling reasons for release. This pandemic, as applied to

Mr. Suggs, with his current chronic illnesses, risk factors, and lack of access to recommended

COVID-19 precautionary measures such as basic handwashing and social distancing, is an

extraordinary and compelling circumstance.

                                                11

        Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 11 of 18
   C. Mr. Suggs’ Dire Situation Presents an “Extraordinary and Compelling” Reason
      Warranting a Reduction in Sentence.


       The Centers for Disease Control have identified several factors that put individuals at

higher risk for severe illness or death once they contract COVID-19. The CDC has identified

asthma and obesity, Mr. Suggs’ chronic conditions, as comorbidities that increases the likelihood

of serious complications from COVID-19. See Interim Clinical Guidance for Management of

Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last accessed October 2, 2020).

       While the Bureau of Prisons has made efforts to reduce the spread of the virus throughout

the federal prison system, the rate of infection is far higher within the Bureau of Prisons than within

the community at large, and continues to spread at an alarming rate, as the below graph

demonstrates.




                                                  12

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 12 of 18
       Amid this rapidly-unfolding crisis, the universally-recommended antidote is simple: reduce

the prison population by releasing those whose continued incarceration is not necessary to protect

the public so that correctional institutions can better protect those who need to stay incarcerated. 1

Mr. Suggs is exactly the type of individual intended for compassionate release: he is at risk of

severe illness and, as will be discussed in the next section, his release does not pose a danger to

the community and balancing the 3553(a) factors warrants the requested relief.



   D. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr. Suggs’ Sentence
      to Time Served / Adding a Period of Home Confinement as a Condition of Supervised
      Release.

       Under the compassionate release statute, when a defendant establishes the existence of

extraordinary and compelling circumstances justifying relief, courts must consider the relevant

sentencing factors of 18 U.S.C. § 3553(a) to determine whether a sentencing reduction or

modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, Mr. Suggs’ compromised physical

health, and the unique danger now once he contracts COVID-19 in a matter of time while detained,

when combined with the other Section 3553(a) sentencing factors, warrant immediate relief.

       Furthermore, there have been no accusations of violent behavior from Mr. Suggs, so to say

at this point that he would directly endanger the community is surely a leap, particularly




       1   For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See https://fairandjustprosecution.org/wp-
content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety. See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.
                                                 13

           Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 13 of 18
considering the progression of his medical conditions which are deteriorating him physically. See

Exhibit B, BOP Medical Record. The Presentence Report in this case lists no victims to any of his

crimes. Medical professionals around the world have deemed concentrated population centers,

such as prisons, to be hazardous to public health during a pandemic, so having Mr. Suggs remain

detained will have a negative impact on community health, for inmates, for employees of prisons,

for their families, and for the surrounding communities.

       Mr. Suggs’ crimes were at least in part related to poor decision-making skills which

brought “bad apples” into his social circle whom he thought could help him when he was

struggling. In recognition of such, he is devoted to ensuring that those whom surround him not

only have his true best interests at heart but those of his children’s as well, for they are whom he

is living for. Having been sentenced to 123 months in prison has been a once in a lifetime wake-

up call for Mr. Suggs and for his family. He now has a release plan in place with an employment

opportunity which is ready and waiting for him should he be released in the interests of public

health and humane justice. Mr. Suggs’ criminal history is in large part related to his addiction to

controlled substances. He has grown to become committed to a new way of living. As such, he has

been dedicated to rehabilitating himself while detained and has completed the LSCI Butner Drug

Abuse Education Course. See Exhibit E, Certificate of Completion of Drug Abuse Education

Course. Furthermore, the records shows that he was not an organizer or leader of the criminal

activity (PSR at ¶ 81), that he demonstrated an acceptance of responsibility, and that he assisted

authorities in the investigation or prosecution of his own misconduct by timely notifying

authorities of the intention to enter a plea of guilty (PSR at ¶ 85).

       Release at this time would promote respect for the law because Mr. Suggs has served a

significant fraction of his sentence, but the time that he has served has been increasingly terrifying



                                                  14

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 14 of 18
as prisoners such as Mr. Suggs have been keeping up with dire news reports and watching the

pandemic close in around them. They are essentially seeing the COVID-19 numbers increasing all

around them while begging for basic sanitation supplies such as soap. Mr. Suggs reported that six

(6) out of seven (7) days each week, prisoners do not have access to soap to wash their hands. They

cannot also socially distance in the prisons. Their beds are not even six feet apart. Mr. Suggs has

witnessed other inmates become infected and die from COVID-19 around him while he reports

the number of deaths and positive cases to his family each week. It would be misleading to quantify

the time Mr. Suggs has spent detained only in days, when each moment he has spent detained is

increasingly, unconstitutionally terrifying. Therefore, exploring other options besides continuing

his detention at this time would promote respect for the law, while alternatively, continuing a

culture of mass incarceration and blind enforcement without regard to humanity or case-by-case

analysis would not promote respect for the law.

       A reduction or modification of Mr. Suggs’ sentence would not diminish the seriousness of

the offense, nor would it place the public in any danger. The extraordinary and compelling

circumstances presented by the uncontrolled spread of COVID-19—compounded by the

heightened risks faced by Mr. Suggs, whose ability to engage in basic self-protective measures is

restricted and thus, warrant relief. See Exhibit B, BOP Medical Record.

       Should Mr. Suggs request for compassionate release be approved, he would be reunited

with his fiancée and their four (4) young daughters at 1575 Elijah Loftin Road, Kinston, NC 28504.

See Exhibit F, Letters of Support and Good Moral Character from Family and Friends of Mr.

Suggs. Mr. Suggs’ fiancée and the biological mother of his children is struggling financially to

support herself and her four young daughters without Mr. Suggs support. Mr. Suggs is the proud

father to Miari, six (6) years old; Arielle, four (4) years old; Chanel, two (2) years old; and Skylar,



                                                  15

         Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 15 of 18
who is one (1) year old. Upon release, Mr. Suggs’ fiancée, Juquesha Davis, would then be able to

rely on Mr. Suggs for familial support and would not need to depend on government assistance.

       Mr. Nahson Jahkeem Suggs is a man with marketable skills and an eagerness to advance

himself in business, as he plans to enroll in business courses upon his release while simultaneously

working with his brother full-time in their family food truck business. See Exhibit F, specifically

the Character Letter from Maquesha Suggs. He will be residing at 1575 Elijah Lifton Road,

Kinston, North Carolina, 28504, with his fiancée of more than seven (7) years and his four

daughters. See Exhibit F, Character Letter from Maquesha Suggs. He has previously served in a

managerial role as a promotor and manager for Skylight Lounge in Kinston, North Carolina. See

PRS, #68, page 18/24, and as such, has transferable skills that will contribute to the success of his

future business plans with his brother. Mr. Suggs values being an asset to his community and is

the kind of compassionate individual who has a history of freely volunteering at food shelters in

Kinston. See Exhibit F, specifically the Character Letter from Kenyaga Powell. Given his

character and values, as well as pressing concerns regarding his immediate family needs, Mr.

Suggs poses no risk to the community upon release. His three youngest daughters also have asthma

and they are at an increased risk for health complications should they contract COVID-19. They

deserve to be raised and comforted in a two-parent home without the everyday risk of knowing

that their father could die any day now, as many around their father, Mr. Suggs, have fallen ill and

succumbed to death.

                                         CONCLUSION

       Mr. Suggs has demonstrated extraordinary and compelling reasons for compassionate

release and respectfully requests this Honorable Court to reduce his sentence to time served and/or

add a period of home confinement as a condition of supervised release.



                                                 16

        Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 16 of 18
Respectfully submitted,

This the 2nd day of October 2020.


                                    GUIRGUIS LAW, PA

                                    /s/ Nardine Mary Guirguis
                                    Nardine Mary Guirguis
                                    PANEL Attorney
                                    434 Fayetteville St., Suite 2140
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 832-0500
                                    Facsimile: (919) 246-9500
                                    nardine@guirguislaw.com

                                    Designation: CJA Appointed




                                      17

 Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 17 of 18
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney for

the United States electronically at the following address:

                              Asia Prince
                              Assistant United States Attorney
                              Asia.Prince@usdoj.gov
                              150 Fayetteville Street, Suite 2100
                              Raleigh, North Carolina 27601



       This 2nd day of October 2020.



                                      GUIRGUIS LAW, PA

                                      /s/ Nardine Mary Guirguis
                                      Nardine Mary Guirguis
                                      PANEL Attorney




                                                18

        Case 4:18-cr-00078-BO Document 474 Filed 10/02/20 Page 18 of 18
